

113 S1768 IS: Pipeline Revolving Fund and Job Creation Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1768IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Markey (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish State revolving loan funds to
		  repair or replace natural gas distribution
		  pipelines.1.Short
			 titleThis Act may be cited as the
			 Pipeline Revolving Fund and Job Creation Act.2.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Pipeline and
			 Hazardous Materials Safety Administration.(2)StateThe
			 term State means—(A)a State; and(B)the District of
			 Columbia.(3)State loan
			 fundThe term State loan fund means a pipeline
			 replacement revolving loan fund established by a State under section
			 3(a)(2)(B).3.State revolving
			 loan funds(a)Grants to
			 States To establish loan funds(1)In
			 generalThe Administrator shall offer to enter into agreements
			 with eligible States to make capitalization grants, including letters of
			 credit, to the States under this subsection to repair or
			 replace natural gas distribution pipelines.(2)EligibilityTo be eligible to receive a capitalization grant under this section, a State
			 shall—(A)enter into a
			 capitalization agreement with the Administrator under paragraph (1); and(B)establish a
			 pipeline replacement revolving loan fund.(3)DepositFunds
			 granted to a State under this section shall be deposited in the State loan fund
			 established by the State.(4)PeriodThe
			 funds granted to a State shall be available to the State for obligation
			 during the fiscal year for which the funds are authorized and
			 during the following fiscal year.(5)AllotmentFunds
			 made available to carry out this section shall be allotted to States in
			 at the discretion of the
			 Administrator.(6)ReallotmentAny
			 funds not obligated by a State by the last day of the period for which the
			 grants are available shall be reallotted in accordance with
			 paragraph (5).(b)Use of
			 funds(1)In generalAmounts deposited in a State loan fund, including loan
			 repayments and interest earned on the amounts, shall be used only for providing
			 loans or loan guarantees or as a source of reserve and security for leveraged
			 loans.(2)Limitations(A)In generalLoans or loan guarantees made by a State under paragraph (1)—(i)may be used only for expenditures of a type or category that the Administrator has determined, through guidance, will—(I)facilitate compliance with a plan submitted under subsection (c); or(II)otherwise significantly further the replacement or repair of natural gas distribution pipelines that have been identified as leak-prone; and(ii)may not be used for the acquisition of real property or an interest in real property, unless the acquisition is—(I)integral to a plan submitted under subsection (c);  and(II)from a willing seller.(B)Buying American(i)In generalThe Administrator shall ensure, through guidance, that, to the maximum extent practicable, none of the funds from a loan or loan guarantee made by a State under paragraph (1) are used to repair or
			 replace natural gas distribution pipelines unless all of the iron, steel, plastic, and manufactured goods used in the repair or replacement are produced in the United States.(ii)WaiverClause (i) shall not apply in any case or category of cases in which the Administrator finds that—(I)applying that clause would be inconsistent with the public interest;(II)iron, steel, plastic, or the applicable manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(III)inclusion of iron, steel, plastic, and manufactured goods produced in the United States will increase the cost of the overall repair or replacement by more than 25 percent.(iii)PublicationIf the Administrator determines that it is necessary to waive the application of clause (i) based on a finding under clause (ii), the Administrator shall publish in the Federal Register a detailed written justification as to why the provision is being waived.(iv)ApplicabilityThis section shall be applied in a manner consistent with United States obligations under international agreements.(c)Intended use
			 plans(1)In
			 generalAfter providing for public review and comment, each State
			 that has entered into a capitalization agreement pursuant to this section shall
			 annually prepare a plan that identifies the intended uses of the amounts
			 available from the State loan fund of the State.(2)ContentsAn
			 intended use plan shall include—(A)a list of the
			 projects to be carried out by entities receiving the
			 loans in the first fiscal year that begins after the date of
			 the plan, including a description of the project;(B)the criteria and
			 methods established for the use of funds; and(C)a description of
			 the financial status of the State loan fund and the short- and long-term goals
			 of the State loan fund.(3)List of
			 projectsEach State shall, after notice and opportunity for
			 public comment, publish and periodically update a list of projects in the State
			 that are eligible for assistance under this section, including the priority
			 assigned to each project and, to the
			 maximum extent practicable, the expected funding schedule for each
			 project and, if possible, an estimate of expected reductions in greenhouse gas emissions for the project.(d)Fund management(1)In
			 generalEach State loan fund under this section shall be
			 established, maintained, and credited with repayments and interest and the fund
			 corpus shall be available in perpetuity in accordance with this section.(2)Investment
			 authorizedTo the extent amounts in the fund are not required for
			 current obligation or expenditure, the amounts shall be invested in interest
			 bearing obligations.(e)State
			 contributionsEach capitalization agreement entered into pursuant
			 to this section shall require that the State deposit in the State loan fund
			 from State moneys an amount equal to not less than
			 20 percent of the total amount of the grant to be made
			 to the State on or before the date on which the grant payment is made to the
			 State.(f)Administration
			 of State loan fund(1)In generalEach State may annually use not greater than 4 percent of the funds allotted to the
			 State under this section to cover the reasonable costs of administration of the
			 programs under this section, including the recovery of reasonable costs
			 expended to establish a State loan fund that are incurred after the date of
			 enactment of this Act.(2)Guidance and
			 regulationsThe Administrator shall issue guidance and promulgate
			 regulations as are necessary to carry out this section, including guidance and
			 regulations—(A)to ensure that
			 each State commits and expends funds allotted to the State under this section
			 as efficiently as practicable in accordance with this section and applicable
			 State law;(B)to prevent waste,
			 fraud, and abuse; and(C)to ensure that
			 the States receiving grants under this section use accounting, audit, and
			 fiscal procedures that conform to generally accepted accounting
			 standards.(3)State
			 reportEach State administering a State loan fund under this
			 section shall submit to the Administrator a report every 2
			 years on the activities carried out under this section,
			 including the findings of the most recent audit of the fund and the entire
			 State allotment.(4)AuditsThe
			 Administrator shall periodically audit all State loan funds established by, and
			 all other amounts allotted to, the States pursuant to this section in
			 accordance with procedures established by the Comptroller General of the United
			 States.(g)Applicability of Federal law(1)In generalThe Administrator shall ensure that all laborers and mechanics employed on projects funded directly, or assisted in whole or in part, by this Act and contributed to a State loan fund established by this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code.(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.4.Authorization of
			 appropriations(a)In generalThere are
			 authorized to be appropriated to carry out this Act such sums
			 as are necessary for each of fiscal years 2014 through 2024.(b)LimitationOnly sums appropriated pursuant to subsection (a) may be used to carry out this Act.